Citation Nr: 0612985	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-37 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus, to include as secondary to steroid injections for 
the veteran's service-connected migraine headaches.  

2.  Entitlement to service connection for claimed hepatitis 
C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the RO.  

This action follows an April 2006 grant of a motion to 
advance this appeal on the Board's docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  

In the present appeal, the RO has considered the veteran's 
issues on the basis of whether new and material evidence had 
been submitted to reopen previously denied claims.  The 
veteran's claims were previously denied rating decisions 
issued in August and December of 1999.  

The Board notes, however, that the veteran completed an 
appeal of those decisions, along with a claim for a total 
compensation rating based upon individual unemployability 
(TDIU).  

In a December 2001 lay statement, the veteran indicated that, 
should TDIU rating be granted, he would "withdraw all issues 
not on appeal."  The RO subsequently granted TDIU in a May 
2002 rating decision and has treated the prior appeal as 
withdrawn.  

Nevertheless, the Board finds that the December 2001 lay 
statement is sufficiently ambiguously worded that the RO 
should have clarified whether the claims of service 
connection for diabetes mellitus and hepatitis C were, in 
fact, to be withdrawn.  

In the absence of such action, the Board is not satisfied 
that the 1999 rating decisions are "final" as defined in 
38 U.S.C.A. § 7105.  As such, the veteran's claims will be 
treated on a de novo basis.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran has asserted that he has type II diabetes 
mellitus that resulted from the use of VA-prescribed steroid 
treatments for his service-connected migraine headaches.  

In September 1999, the veteran underwent a VA examination, 
and the examiner at that time diagnosed a history of glucose 
intolerance secondary to Prednisone treatment, which had 
resolved.  

In both this examination report and the report of a September 
2001 VA examination, the veteran was noted to have no 
permanent diagnosis of diabetes mellitus despite evidence of 
hyperglycemia following steroid treatments.  

A review of subsequent VA treatment records, however, 
reflects that a diagnosis of diabetes mellitus has now been 
made.  Notably, a June 2002 VA treatment record indicates a 
new onset of diabetes mellitus and includes several elevated 
glucose readings, from blood testing.  

Given the existing evidence of short-term glucose increases 
due to steroid treatments for the service-connected migraine 
headaches and the veteran's apparent current diagnosis, the 
Board finds that a further examination addressing the 
etiology of diabetes mellitus is "necessary" under 
38 U.S.C.A. § 5103A(d).  

Moreover, the claims file includes a copy of a favorable 
August 2001 Social Security Administration (SSA) decision.  
The text of this decision contains references to his 
hepatitis C, but, to date, no efforts have been made to 
obtain the records upon which this decision was based.  Such 
records must be obtained pursuant to 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  

2.  Then, efforts should be made to 
contact the SSA and request all medical 
records corresponding to the August 2001 
SSA decision.  All records secured on 
remand must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and likely etiology of his claimed 
diabetes mellitus.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

Upon examination, all tests and studies 
that the examiner deems necessary should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that current type II diabetes 
mellitus, if present, was caused or 
worsened by steroid treatment for the 
veteran's service-connected migraine 
headaches.   

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




